523 F.2d 1382
United States of America, Appellee,v.James Robert PELTIER, Appellant.
No. 73-2509.
United States Court of Appeals,Ninth Circuit.
Oct. 9, 1975

Sandor W. Shapery, La Jolla, Cal., for appellant.
Thomas M. Coffin, Asst. U.S. Atty., San Diego, Cal., for appellee.
ORDER
Before CHAMBERS, MERRILL, KOELSCH, BROWNING, DUNIWAY, ELY, HUFSTEDLER, WRIGHT, TRASK, CHOY, GOODWIN, WALLACE and SNEED, Circuit Judges.


1
Pursuant to the mandate of the United States Supreme Court, June 25, 1975, the judgment of this court in the above-entitled case is vacated, and the judgment of the district court is affirmed.


2
The cause is remanded to the district court for further proceedings in conformity with the opinion of the United States Supreme Court.